JOHNSON, Circuit Judge,
dissenting:
This case deals with the Benefit Review Board’s (BRB) interpretation of the aggravation rule and the credit doctrine. The aggravation rule requires an employer to compensate an employee for the full extent of the employee’s disability, including any preexisting disability that the work-related injury worsens.1 The credit doctrine modifies the aggravation rule. The credit doctrine, created by the BRB in interpreting the Longshoremen’s and Harbor Workers’ Compensation Act (LHWCA), 33 U.S.C. §§ 901-50, aims at avoiding double recoveries by holding that the employer is not liable for a portion of the employee’s disability if that employee has already received compensation under the LHWCA for a previous disability. In keeping with its policy of avoiding double recoveries, the BRB’s interpretation of the credit doctrine limits the employer’s credit to the percentage actually compensated by a previous employer. Nash v. Strachan Shipping Co., 15 Ben.Rev.Bd.Serv. (MB) 386 (1983).
In the instant case, the majority extends the credit doctrine “to shield the employer from liability for any previous disability for which the employee could have recovered benefits [from a previous employer] pursuant to the LHWCA.” Maj. op. at 1466. Since the majority’s analysis is supported by neither the statutory language nor the policy of the LHWCA, this dissent is respectfully submitted.
1. FACTS AND THE MAJORITY’S ANALYSIS
Nash, the employee, first sustained an injury to his right knee in 1969 while he was a high school student. This 1969 injury resulted in twenty percent permanent partial disability. In 1974, Nash, the employee, injured the right knee again while working for Chaparral Stevedoring Company (Chaparral). This injury resulted in an additional ten percent disability to the right knee. Under the aggravation rule, Nash was entitled at that time to receive compensation for his disability from both the 1974 Chaparral injury (ten percent) and the previously existing 1969 high school accident (twenty percent) — a total of thirty percent disability.2 Instead of pursuing such a remedy (for a thirty percent recovery), Nash entered into an “Agreement Regarding Facts” with Chaparral. This agree*1469ment recited that Nash’s work injury with Chaparral had caused permanent partial disability “equivalent to 10 percent loss.” This agreement between Chaparral and Nash made no mention of the initial 1969 high school shop accident.3 In 1978, Nash received an injury resulting in an additional four percent disability while working for Strachan Shipping Co. (Strachan). Following this third injury, Nash sought compensation for his full thirty-four percent disability. The BRB, applying its interpretation of the credit doctrine, subtracted ten percent for the percentage compensation Nash had actually received from Chaparral; the BRB left Nash with compensation for twenty-four percent disability for which he had received no compensation.
On petition for review to this Court by Strachan Shipping Co. and its insurer, the majority holds Nash may recover only the four percent disability he sustained as a result of his injury while working for Stra-chan. The majority asserts that Chaparral was liable for both the additional 1974 injury (ten percent) and the original 1969 injury (twenty percent) under the aggravation rule and that statutory safeguards aim at assuring that each settlement fully compensates the employee. From these assertions, the majority concludes that the statutory pattern of the LHWCA implicitly prohibits an employee from shifting the liability for the original 1969 twenty percent disability from the previous employer (i.e., Chaparral) to a later employer (i.e., Stra-chan). The result of the majority’s reasoning is that any liability for the original 1969 injury was terminated when Nash accepted the compensation benefits for ten percent disability from Chaparral.
II. POLICY AND INTERPRETATION OF THE LHWCA
In providing the employee with a single full recovery for twenty-four percent compensation, the BRB acted consistently with the policy of the LHWCA and this Court’s interpretation of that statute. On the other hand, the majority’s analysis, in denying the employee a full recovery, limits employee recovery under the LHWCA without statutory foundation. The majority’s limitation is contrary to both the interpretation and policy of the LHWCA.
A. The BRB’s Analysis
The LHWCA, a workmen’s compensation statute, represents a compromise by which the employee receives a smaller recovery than he might receive in a common law action but one in which the employee’s statutory compensation is more immediate and secure while less expensive. Bludworth, 700 F.2d at 1051. In interpreting this statute, which aims at compensation, this Court has held that ambiguities in the statute should be resolved in favor of recovery by the longshoreman. See Baltimore & Philadelphia Steamboat Co. v. Norton, 284 U.S. 408, 414, 52 S.Ct. 187, 189, 76 L.Ed. 366 (1932); Bludworth, 700 F.2d at 1051; United Brands Co. v. Melson, 594 F.2d 1068 (5th Cir.1979). The aggravation rule, as applied by the BRB in the instant case, rests on the same “presumption of compensability grounded in the humanitarian nature of the [LHWCA].” Newport News Shipbuilding & Dry Dock Co. v. Fishel, 694 F.2d 327, 329 (4th Cir. 1982). Indeed, by requiring that an employer provide full compensation to the employee, even though a substantial portion of the disability may be due to a previous injury, the aggravation rule assures a recovery that furthers the employee’s rehabilitation. Cf. Bludworth, 700 F.2d at 1051 (LHWCA intended “to rehabilitate injured workers so that they might become productive members of society”). In its interpretation of the LHWCA in the instant case, the BRB assured such a recovery by providing a single full recovery to Nash. There is no claim by either Strachan or the majority, nor can there be, that the BRB’s *1470decision in the instant case resulted in any double recovery to Nash. In providing a single complete recovery, the BRB’s interpretation of the aggravation rule and the credit doctrine is consistent with the recognized purpose of the LHWCA in providing the employee with complete recovery and with the presumption of compensability grounded in the LHWCA. At the same time, the BRB’s interpretation avoids the common law’s abhorrence of double recoveries by subtracting the percentage of disability which has been actually compensated previously. Thus, the BRB’s interpretation accomodates both the purposes of the statute and the common law’s abhorrence of double recovery.
B. The Majority’s Analysis
The majority reasons that the BRB’s interpretation of the aggravation rule and the credit doctrine is contrary to the statutory pattern of the LHWCA. The majority discerns this pattern by noting that statutory safeguards aim at assuring that the employer pays for the full amount of compensation to which the employee is entitled. Given these safeguards, the majority concludes that the LHWCA implies that no part of the compensation that a previous employer owed the injured employee may be shifted to a subsequent employer. Maj. op. at 1467. The safeguards upon which the majority relies, however, aim at assuring that the employer pay the full amount of disability, not at assigning liability to one particular employer.4 Nor is it evident why the safeguards relied upon by the majority, which aim at assuring the employee full compensation, should be later used to deny full compensation when the safeguards fail to provide full recovery after the first compensable injury (as the safeguards failed to do in the instant case).
Moreover, implying a limitation cuts against this Court’s previous interpretation of the LHWCA. As noted above, this Court has held that ambiguities in this statute should be resolved in the favor of recovery by the longshoreman. Bludworth, 700 F.2d at 1051; Melson, 594 F.2d at 1075. In Melson, for instance, this Court refused to allow any credit for state compensation actually received by an employee for an injury also compensable under the LHWCA. Although the result of the Mel-son case has been reversed by statute, see Longshore and Harbor Workers’ Compensation Act Amendments of 1984, § 3(b), Pub.L. 98-426, 98 Stat. 1639, 1641 (1984), amending 33 U.S.C. § 903, Melson demonstrates this Court’s policy that the LHWCA is to be liberally construed in favor of injured employees.5 See also New Orleans (Gulfwide) Stevedores v. Turner, 661 F.2d 1031, 1038 (5th Cir.1981); Hensley v. Washington Metropolitan Area Transit Authority, 655 F.2d 264 (D.C.Cir.1981), cert. denied, 456 U.S. 904, 102 S.Ct. 1749, 72 L.Ed.2d 160 (1982). The majority in the instant case reverses that presumption by implying a limitation without a statutory foundation.
*1471Indeed, the amendment adopted in response to Melson, although not literally applicable since the amendment applies to compensation received under state systems or under the Jones Act, indicates a statutory pattern that implies the credit doctrine should extend only to amounts actually compensated for previous disabilities. The new section 3(e) of the LHWCA provides:
(e) Notwithstanding any other provision of law, any amounts paid to an employee for the same injury, disability, or death for which benefits are claimed under this Act pursuant to any other workers’ compensation law or [to the Jones Act] ... shall be credited against any liability imposed by this Act.
Longshore and Harbor Workers’ Compensation Act Amendments of 1984, § 3(b), 98 Stat. at 1641, amending 33 U.S.C. § 903 (emphasis added). The amendments, like the credit doctrine as applied by the BRB, credits the employer only for amounts actually paid to the employee.6
Further, other courts have refused to limit the aggravation doctrine. In Fishel, the employee, who had previously been employed as a “burner” in noisy work environments, had already sustained a 25.3 percent binaural hearing loss at the time of his employment in 1971 with Newport News Shipbuilding and Dry Dock Co. (Newport News). In 1979, after seven years on the job, the claimant sought recovery for his full 31.25 percent binaural hearing loss. Although Newport News argued that it should be liable only for the increased disability occurring during the time of Fishel’s employment with Newport News, the Fourth Circuit affirmed the BRB’s award of the full 31.25 percent compensation to be paid by Newport News. In doing so, the Fourth Circuit noted that Congress had rejected attempts by employers to limit the Particularly, the aggravation doctrine, court stated:
By refusing to include the proposed clause, or any provision which would have suggested an intent to limit an employer’s liability under the circumstances presented here, Congress clearly implied that it did not intend to force longshoremen and harbor workers to seek compensation from every employer whose employment may have contributed to a particular disability. We too decline to establish such a rule and, therefore, hold that Newport News must compensate Chester Fishel for the entire 31.25% of his hearing loss.
694 F.2d at 330 (emphasis added). In the same way, this Court should not imply a limitation on the aggravation rule requiring the employee either to seek full compensation from every employer or to thereafter forfeit recovery on a substantial portion of his disability.
Finally, the credit doctrine, as it is offered by the BRB, asks not what was “compensable” at the time of the previous injury but instead what compensation the employee has actually received for the preexisting part of the impairment. The only relevant question in the BRB’s analysis is what compensation the worker has actually received for the disability to the member in question. Strachan and the majority, by measuring the credit doctrine according to what was earlier compensable, require a determination of what amount of injury existed in the past, prior to the injury with the employer from whom compensation is sought. Dividing a worker’s impairment and asking what injury was earlier compensable often will be a difficult task requiring litigation of issues previously sought to be settled.7 The BRB’s interpretation of the credit doctrine, on the other hand, asks only what percentage of im*1472pairment was actually compensated and provides both greater administrative certainty and settlements with finality.8
The BRB’s result may seem inequitable in some instances in that it might impose liability on an employer even though the worker did not incur the greater part of his disability with that employer. However, even in those cases in which such a result obtains, it is no more inequitable than the aggravation rule itself, which makes an employer liable for the employee’s complete disability. As noted by this Court, “an employer takes an employee as he finds him.” Bludworth, 700 F.2d at 1049. Congress has created its own mechanism, the second-injury fund, to mitigate any harshness from the aggravation rule.
III. Conclusion
The aggravation rule, well established in the interpretation of the LHWCA, is curtailed in the instant case without justification and without statutory authority. If the aggravation rule is to be modified, the Congress alone is the proper forum for such action. I respectfully dissent.

. The aggravation rule is a well established part of Congress’s plan to compensate employee disability under the LHWCA. See, e.g., Bludworth Shipyard, Inc. v. Lira, 700 F.2d 1046, 1049 (5th Cir.1983).


. The percentages of disability are drawn from the administrative law judge's (AU’s) findings in the instant case. These estimates were based on doctors’ reports prepared up to ten years after the injury in question occurred. See maj. op. at 1462.


. At the time Nash entered into the Agreement Regarding Facts with Chaparral, Nash was not represented by an attorney. One reason Nash may have compromised his claim is that medical estimates of his disability as a result of the Chaparral injury ranged from two to ten percent. See maj. op. at 1462.


. The majority argues, "Neither the settlement nor its official approval can shift the burden of compensation to an employer who does not owe it under the statute." Maj. op. at 1467. This analysis, however, assumes the answer to the question at hand since it is clear that but for the Chaparral injury, Strachan would be liable for the portion of disability resulting from the 1969 injury.


. In Melson, the Court noted:
United Brands has not been prejudiced by Melson’s recovery from the state system. Under the [LHWCA], United Brands is fully liable for Melson’s injury. Melson’s recovery from McKnight [under the state compensation system] is a mere fortuity. To allow United Brands a set-off is to give United Brands a windfall in the amount of Melson's state award. Until Congress is moved by this unusual situation, we think that the solution to this difficult problem is to allow the windfall of double recovery to reside with the injured worker rather than allow the set-off windfall to accrue to United Brands.
Melson, 594 F.2d at 1075. In the same way, Nash's previous recovery from Chaparral in no way prejudiced Strachan and likewise is a mere fortuity. The BRB’s interpretation of the credit doctrine in the instant case, of course, avoids the double recovery which led to the congressional action, which provides the employer with a set-off for the amount actually awarded an employee through state compensation systems. See infra, at 1464.


. The BRB’s analysis differs slightly in that it credits the employer for the percentage previously compensated while the amendments credit the amount previously compensated.


. The range of disability estimates after Nash’s injury with Chaparral, for instance, ranged from two to ten percent. Maj. op. at 1462. Indeed, one rationale for the aggravation rule is the difficulty and inherent arbitrariness in dividing an employee’s impairment by how much disability each previous injury caused. See Fishel, 694 F.2d at 329.


. Thus, the BRB’s interpretation again is consistent with the policy of the LHWCA in promoting fast and inexpensive compensation for the worker and in rendering settlements final.